DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed September 28, 2021, amended claims 1, 3-4, 6-7, 10-11, 14-17, 19, 25-26, 29, 31-38, 40 and 42; new claims 43-48; and canceled claims 2, 5, 8-9, 12-13, 18, 21-24, 27-28 and 30 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-38 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0230716 to Fujimoto.
In regard to claim 37, Fujimoto discloses an endoscope assembly, an endoscope assembly, comprising: an inner body 4 comprising: a rigid proximal portion 9 that remains elongate along a longitudinal direction; a flexible tip 8 distal to the rigid proximal portion, wherein the flexible tip is configured to move in at least two dimensions (see paragrpahs 0037-0040); and at least one sensor 14 configured to detect radiation within a field of view extending from the flexible tip; and an outer sheath 26 configured to releasably receive an entirety the inner body, the outer sheath defining a first lumen 27 to receive the inner body, wherein when the inner body is received in the outer sheath, the endoscope assembly defines at least one second lumen 28, 29 configured to transfer irrigant fluid to and from the flexible tip (see Figs. 1-3 and paragraphs 0044-0053).  
In regard to claim 38, Fujimoto discloses an endoscope assembly, wherein the outer sheath further comprises a baffle configured to direct transfer of the irrigant fluid (See Figs. 2-3 and paragraphs 0053-0057).
In regard to claim 44, Fujimoto discloses a system, a hand control 30 comprising an input port configured to receive irrigant fluid (See Fig. 1); and the endoscope assembly of claim 37 (See rejections above).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10, 14-17, 19-20, 25, 29, 36 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos.
In regard to claim 1, Banik et al. disclose a system, comprising: a hand control 26/80 (See paragraph 0064) electrically and mechanically coupled to a semi-rigid endoscope 20, the hand control comprising an input port 28 configured to receive irrigant fluid (See paragraph 063), and the semi-rigid endoscope, comprising: a proximal portion extending from the hand control, the proximal portion being configured to rotate relative to the hand control about a longitudinal axis (See Fig. 3c and paragraph 0085); a flexible tip 22 extending directly from the proximal portion, wherein the flexible tip is configured to move relative to the proximal portion along a lateral direction that is perpendicular to the longitudinal direction, and wherein the flexible tip is configured to move relative to the proximal portion along a transverse direction that is perpendicular to both the longitudinal and lateral directions, and wherein the hand control is configured to direct movement of the flexible tip along the lateral and transverse directions (see paragraphs 0063-0067); at least one lumen in fluid communication with the input port, the at least one lumen being configured to transfer irrigant fluid to and from the flexible  the at least one sensor is configured to detect radiation within a field of view extending from the flexible tip (see Figs. 6d-c and paragraphs 0084, 0154-0158). Banik et al. disclose that a proximal portion of the insertion shaft has a higher torsional stiffness but are silent with respect to explicitly disclosing the proximal portion as being rigid. Campos teaches of an analogous endoscope wherein the insertion shaft comprises a rigid proximal section 51 (See Fig. 1 and paragraph 0048). It would have been obvious to one skilled in the art at the time the invention was filed to modify the insertion shaft of Banik et al. to include a rigid proximal portion to provide greater stability and stiffness to the endoscope and aid in insertion thereof during a surgical procedure as taught by Campos.
In regard to claim 3, Banik et al. disclose a system, wherein the flexible tip comprises a plurality of segments 880a-c configured to flex along both the lateral and transverse directions (see Figs. 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 4, Banik et al. disclose a system, wherein the flexible tip defines a distal portion and a proximal portion spaced along the longitudinal direction from the distal portion, wherein said distal and proximal portions of the flexible tip have a rate or range of curvature and are sequential or synchronous (see Figs. 8, 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 6, Banik et al. disclose a system, wherein the at least one sensor comprises an integrated circuit chip (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claim 7, Banik et al. disclose a system, wherein the radiation is electromagnetic radiation, and the at least one sensor is configured to detect electromagnetic radiation having a frequency extending from gamma to infrared frequencies or within the spectrum visible to humans (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claim 10, Banik et al. disclose a system, as modified by Campos, wherein the semi-rigid endoscope is configured to visualize an interior region of a nose or sinus cavity (see paragraph 0054). The endoscope of Campos is disclosed as having an outer diameter of 2.5 mm and thus it is undoubtedly “configured to” visualize an interior region of the nose or sinus cavity as claimed.
In regard to claim 14, Banik et al. disclose a system, further comprising at least one light emitting diode 484, 486 coupled to the flexible tip and electrically coupled to a power source, the at least one light emitting diode configured to illuminate the field of view (See Fig ,6c paragraphs 0073-0074, 0144).
In regard to claim 15, Banik et al. disclose a system, further comprising: a first guide wire 890a; and a second guide wire 890d opposite the first guide wire, wherein when one of the first or second guide wires tightens and the other of the first or second guide wires relaxes, the flexible tip curves towards the first or second guide wire that is tightened; and a first linkage 880a having a distal surface and a proximal surface; and a second linkage 880b having a distal surface and a proximal surface, the second linkage being disposed proximal to the first linkage such that the distal surface of the second linkage is operably coupled to the proximal surface of the first linkage, wherein the first and second linkages each include a locking device that is configured to lock the first 
In regard to claim 16, Banik et al. disclose a system, further comprising a third linkage 880c having a distal surface and a proximal surface, the third linkage being disposed proximal to the second linkage and wherein the flexible tip moves at either the first linkage, the second linkage, and/or the third linkage, (see Figs. 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 17, Banik et al. disclose a system, wherein the locking device comprises: at least one protrusion that protrudes from an opposing surface of each of the first and second linkages; and at least one recess that recedes in to an adjacent surface of each of the first and second linkages, the at least one recess configured to receive the at least one protrusion to thereby lock the at least one protrusion with respect to the at least one recess (see Figs. 19-b, 20a-b and paragraphs 0081-0083, 0184-0187).
In regard to claim 18, Banik et al. disclose a system, comprising: the semi-rigid endoscope of claim 1 (see rejections above); and a hand control 80 electrically and mechanically coupled to the semi-rigid endoscope, the hand control configured to direct movement of the flexible tip along the lateral and transverse directions, and rotation of the rigid proximal portion about a longitudinal axis that is parallel to the longitudinal direction (See paragraph 0065).
In regard to claim 19, Banik et al. disclose a system, further comprising a screen electrically coupled to the hand control and the at least one sensor (see Figs. 1c-is configured to display an image that is based upon a digital signal from the at least one sensor, and wherein the hand control is configured to adjust, invert, and/or rotate the image displayed on the screen (see paragraphs 0065, 0072).
In regard to claim 20, Banik et al. disclose a system, wherein the system is configured to reorient the image when the semi-rigid endoscope is retroflexed more than 90 degrees (see paragraphs 0065, 0072, 0078-0084).
In regard to claim 25, Banik et al. disclose a system, further comprising a pump 145 fluidly coupled to the at least one lumen and electrically coupled to the hand control, the pump being configured to transfer the irrigant fluid to and from the flexible tip (see Figs. 3c-d and paragraphs 0085-0088).
In regard to claim 29, Banik et al. disclose a system, further comprising an emitter that is configured to emit electromagnetic radiation extending from gamma to infrared frequencies or has a frequency within the spectrum visible to humans, wherein the at least one sensor detects the electromagnetic radiation (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claims 36 and 42, Banik et al. disclose a system, wherein the flexible tip is configured to be releasably lockable at a curvature (See Fig. 24 and paragraph 0212).
In regard to claim 43, Banik et al. disclose a system, wherein the hand control is configured to control rotation of the proximal portion about the longitudinal axis (See paragraph 0068).  
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent No. 8,915,842 to Weisenburgh, II et al.
In regard to claim 11, Banik et al. and Campos disclose a semi-rigid endoscope with a baffle at the distal end thereof (See rejections above) but are silent with respect to wherein the baffle is configured to move between a first position whereby the baffle directs the ejected irrigant fluid towards the at least one sensor, and a second position whereby the baffle directs the ejected irrigant fluid towards a surgical field.
Weisenburgh, II et al. teach of an analogous endoscopic device with a lens cleaning apparatus configured such that irrigant fluid may be directed toward a surgical site or toward the endoscope lens, dependent upon the position of a baffle 160/190a (see Figs. 9-12 and Col. 12, Lines 13-65). It would have been obvious to one skilled in the art at the time the invention was filed to modify the baffle of Banik et al. and Campos, to enable insertion of an instrument therethrough and allow selective direction of an irrigant fluid during a surgical procedure as taught by Weisenburgh. II et al.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent No. 5,857,998 to Barry.
In regard to claim 26, Banik et al. and Campos disclose a semi-rigid endoscope with a centripetal baffle at the distal end thereof which may deliver therapeutic agents (See rejections above) but are silent with respect to the system further comprising a .
Claims 31, 40-41 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent Application Publication No. 2008/0103361 to Makower et al.
In regard to claims 31, 40-41, Banik et al. disclose a system, comprising: a hand control 26/80 (See paragraph 0064) comprising an input port 28 configured to receive irrigant fluid (See paragraph 063), and an endoscope coupled to the hand control, the endoscope comprising: a proximal portion extending from the hand control, the proximal portion remaining elongate along a longitudinal axis; a flexible tip 22 distal to the proximal portion, wherein the flexible tip is configured to move relative to the proximal portion in at least two dimensions (see paragraphs 0063-0067), wherein the hand control is configured to direct movement of the flexible tip along the two dimensions, and wherein the flexible tip is configured to releasably lock along the two dimensions at discrete angles (See Fig. 24 and paragraph 0212), a lumen extending though the proximal portion and the flexible tip, the lumen being configured to receive 
With further regard to claim 40, Banik et al. and Campos are silent with respect to endoscope being a nasal endoscope having an outside diameter between four and eight millimeters such that the flexible tip and at least part of the rigid proximal portion is configured to be received in a nose or a sinus cavity.   Makower et al. teach of an analogous endoscopic device constructed with a diameter between 4-8mm and configured for insertion in a nose or sinus cavity (see paragraph 0194).  It would have been an obvious matter of design choice to modify the outer diameter of the scope of Banik et al. and Campos to be between 4-8mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, Makower et al. teach the advantages of particular size dimensions with respect to surgical procedures within the sinus cavity.  
In regard to claim 47, Banik et al. disclose a system, wherein the rigid proximal portion is configured to rotate relative to the hand control about the longitudinal axis (See Fig. 3c and paragraph 0085), and wherein the hand control is configured to control rotation of the proximal portion about the longitudinal axis (See paragraph 0068).  
Claims 32 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent Application Publication No. 2009/0253965 to Miyamoto.  
In regard to claims 32 and 48, Banik et al. and Campos disclose a system with a hand control, rigid proximal portion, flexible tip, and lumen for transferred irrigant fluid (See rejection above) but are silent with respect to wherein: the rigid proximal portion, the flexible tip, and the at least one sensor are part of an inner body, and the at least one lumen and the baffle are part of an outer sheath 86 that is configured to receive the inner body.  Miyamoto teaches of an analogous endoscopic device wherein the irrigant fluid may be passed through an outer sheath (See Figs. 1-4) or through the endoscope itself (See Figs. 6-18).  Specifically, the irrigation lumen 9H3, 9H2 and baffle 20e are part of an outer sheath assembly 3 (See Figs. 1-2).  In regard to claims 48, the inner diameter the inner diameter of the outer sheath is substantially equal to the outer diameter of the inner body (See Figs. 2-3).  Banik et al. disclose an endoscope which is similar to the embodiments shown in Figs 6-18.  It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope and irrigation lumen of Banik et al. to include an outer sheath through which the irrigant fluid .
Claims 37-38 and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0249246 to Campos in view of U.S. Patent No. 5,989,183 to Reisdorf et al.  
In regard to claim 37, Campos discloses an endoscope assembly, an endoscope assembly, comprising: an inner body 12 comprising: a rigid proximal portion 51 that remains elongate along a longitudinal direction; a flexible tip 31 distal to the rigid proximal portion, wherein the flexible tip is configured to move in at least two dimensions (see paragraphs 0051-0053); and at least one sensor 22 configured to detect radiation within a field of view extending from the flexible tip (See Figs. 1-2).   Campos teach that it is well known within the art to provide an endoscope with a fluid channel within the endoscope but are silent with respect to an outer sheath configured to releasably receive an entirety the inner body, the outer sheath defining a first lumen to receive the inner body, wherein when the inner body is received in the outer sheath, the endoscope assembly defines at least one second lumen configured to transfer irrigant fluid to and from the flexible tip.  Reisdorf et al. teach of an analogous endoscopic device comprising an outer sheath that establishes a narrow irrigation space between the sleeve member and the endoscope shaft (See Figs. 1-4).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope and fluid lumen of Campos to include an outer sheath through which the irrigant fluid passes between the outer surface of the endoscope and inner surface of 
In regard to claim 38, Campos, as modified by Reisdorf et al., disclose an endoscope assembly wherein the outer sheath further comprises a baffle configured to direct transfer of the irrigant fluid (See Figs. 1-4 and Col. 4, Lines 5-65 of Reisdorf et al.).
In regard to claim 44, Campos, as modified by Reisdorf et al., disclose a system wherein a hand control 10 comprising an input port 50 configured to receive irrigant fluid (See Figs. 1-2 of Reisdorf et al); and the endoscope assembly of claim 37 (See rejections above).  
In regard to claim 45, Campos, as modified by Reisdorf et al., disclose an endoscope assembly, wherein the at least one second lumen is defined by the inner surface of the outer sheath and an outer surface of the inner body (See Figs. 1-4 and Col. 4, Lines 5-65 of Reisdorf et al.).
In regard to claim 46, Campos, as modified by Reisdorf et al., disclose an endoscope assembly, wherein the inner diameter of the outer sheath is substantially equal to the outer diameter of the inner body (See Figs. 1-4 and Col. 4, Lines 5-65 of Reisdorf et al.).
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.   The rejections in view of Banik et al. and Campos stand for the following reasons.  

Second, in regard to the endoscope having a rigid proximal portion and the applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Campos explicitly teaches of the numerous advantageous of providing an endoscope insertion shaft with three distinct areas, an actively flexible portion 31, a passively flexible portion 41 and a rigid portion 51 (See Fig. 1 and paragraphs 0047-0053).  The three separate shaft portions combined within one insertion shaft overcome the numerous disadvantages of having only a flexible, semi-rigid or rigid insertion shaft as described in the background by Campos (See paragraphs 0005-0022).   Furthermore, the shaft of Campos is ideal for insertion into the ureter (See paragraph 0048), which Banik acknowledges as a well-known area and need for endoscopic observation (see 
Applicant states that the endoscope of Banik et al. “must be flexible”.  Examiner disagrees as a completely flexible endoscope is not explicitly disclosed within the specification of Banik et al.  Banik et al. repeatedly refer to an endoscope shaft being stiffer, more rigid, at a proximal end thereof (See paragraphs 0067-0068, 0171-0172).  As admitted by the Applicant, Banik et al. clearly disclose an endoscope having “many uses” (See paragraphs 0003 and 0225).  One such use of the endoscope, is clearly disclosed as being inserted into the urinary tract, and used as an ureteroscope (See paragraphs 003 and 0226-0227).  Campos clearly teaches of a shaft used in the form of an ureteroscope (See paragraph 0036).  Thus, the Examiner completely disagrees with regard to the Applicant’s argument wherein “incorporating the third section 51 of shaft 27 of Campos in the endoscope of Banik et al. would render Banik’s endoscope inoperable of unsatisfactory for its intended purposes” as Banik et al. clearly disclose an intended use of the endoscope is within the urinary tract.  Thus, in view of the teachings of Campos, insertion and manipulation within the urinary tract would be enhanced with an ureteroscope having a rigid proximal portion, as rejected above.   Again, because Banik et al. clearly disclose using the endoscope within the urinary tract, the principle operation of the device is not being modified and the current rejections of the recited claims stand in view of Banik et al and Campos.   
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9/30/2021